NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claim 1-2, 4-12, 14-16, and 18-23 are allowable. Claims 6-7, 14, and 20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim (independent claims 1, 11, and 15). Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Set I: Species A-S and Set II: Species A-N, as set forth in the Office action mailed on February 25, 2020, is hereby withdrawn and claims 6-7, 14, and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kirk Nuzum on July 25, 2022.

The application has been amended as follows: Amend claims 1, 11, and 15 as shown in the attached PDF, “examiners_amendment.pdf” dated 7/25/2022. 
Reasons for Allowance

Claims 1-2, 4-12, 14-16, and 18-23 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is identified as US PGPUB: 2002/0099375 to Hess et al. Hess discloses a blood vessel dissecting device comprising a first and second dissecting device (jaws 42,44). The dissecting device further comprises a cutting device (70/44/50) that is movable to cut the tissue. However, Hess does not explicitly disclose the first and second device are configured to be slidably detached and attached resulting in the cutting device to be individually inserted into the dissecting device. Hess’s device is not slidably detached or attached such that the cutting device is individually inserted into the dissecting device as the cutting device and the dissecting device (jaws 42,44) move together to cut tissue and are not slidably detached and attached. Thus, it would not be obvious to modify Hess’s device to be such configuration as required by independent claims 1, 11, and 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE HOFFMAN can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAV/Examiner, Art Unit 3794       

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794